            Case 1:18-cv-03007-JEB Document 26 Filed 08/25/21 Page 1 of 3




                        UNITED STATES DISTRICT COURTFOR
                           THE DISTRICT OF COLUMBIA

 BRADY CENTER TO PREVENT GUN
 VIOLENCE,
                        Plaintiff,
                 v.                                    Civil Action No. 18-3007 (JEB)
 UNITED STATES DEPARTMENT OF
 STATE,
                        Defendant.



                                JOINT STATUS REPORT

       Plaintiff, the Brady Center to Prevent Gun Violence (“Brady”), and Defendant, the

United States Department of State (“Department”), each by its undersigned counsel, submit this

joint status report pursuant to the Court’s minute order dated October 30, 2020, to apprise the

Court of the status of State’s response to Brady’s July 2018 Freedom of Information Act Request

F-2018-05229 (the“Request”) at issue in this litigation.

       On May 18, 2020, the Court vacated the briefing schedule in this case because the

Department had discovered a sizeable collection of records that had been submitted to the

agency’s FOIA office as possibly responsive but that had not yet been processed for

release. Pursuant to the Court’s October 13, 2020 and October 30, 2020 Minute Orders, the

Department made productions of these records every six weeks beginning on October 28, 2020. In

accordance with the Court’s Minute Orders, the first of these productions reflected review of at

least 450 pages of potentially responsive documents and each of the subsequent productions,

except the last one, reflected review of at least 600 pages of potentially responsive

documents. The Department completed these supplemental productions on Wednesday, August

18, 2021.

                                                 1
            Case 1:18-cv-03007-JEB Document 26 Filed 08/25/21 Page 2 of 3



         Pursuant to the Court’s Minute Order dated October 30, 2020, the parties were directed to

  file a joint status report within one week following the final release of the supplemental

  documents.

         With the supplemental release, the Department produced 245 responsive records, releasing

  to Plaintiff 24 records in full and 152 records in part and withholding 69 records in full.

       The Parties request additional time to confer about next steps in this litigation and, therefore,

respectfully request that they be permitted to file a joint status report in 30 days to address future

proceedings in this case.


   Respectfully submitted,
                                                        CHANNING D. PHILLIPS, Bar #415793
   By: _/s/ Stefanos N. Roulakis                        Acting United States Attorney
   Stefanos N. Roulakis, D.C. Bar #
   1016931                                              BRIAN P. HUDAK
   Ariel S. Glasner, D.C. Bar #991442                   Acting Chief, Civil Division
   Blank Rome LLP
   1825 I Street, N.W.                                  By: /s/ Thomas W. Duffey             _
   Washington, DC 20006                                 THOMAS W. DUFFEY
   Telephone: 202 772 5958                              Assistant United States Attorney 555
   SRoulakis@Blankrome.com                              4th Street, N.W. Washington, District
                                                        of Columbia20530
                                                        Telephone: 202 252 2510
                                                        thomas.duffey@usdoj.gov
   Counsel for Plaintiff
                                                        Counsel for Defendant




   Dated: August 25, 2021

                                                    2
Case 1:18-cv-03007-JEB Document 26 Filed 08/25/21 Page 3 of 3




                              3
